Name: Commission Implementing Regulation (EU) 2018/1128 of 9 August 2018 amending Implementing Regulation (EU) No 1354/2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat
 Type: Implementing Regulation
 Subject Matter: Europe;  international trade;  animal product;  agricultural policy;  means of agricultural production;  trade;  tariff policy
 Date Published: nan

 14.8.2018 EN Official Journal of the European Union L 205/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1128 of 9 August 2018 amending Implementing Regulation (EU) No 1354/2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (b) of Article 187 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1354/2011 (2) provides for the opening of annual Union import tariff quotas for sheep, goats, sheepmeat and goatmeat, including those originating in Iceland. (2) Article 4 of Implementing Regulation (EU) No 1354/2011 provides that the tariff quotas opened by that Regulation are to be managed in accordance with Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447 (3). (3) The European Union and Iceland signed an Agreement in the form of an Exchange of Letters (hereafter the Agreement) concerning additional trade preferences in agricultural products on 23 March 2017. The signature of the Agreement on behalf of the Union was authorised by Council Decision (EU) 2016/2087 (4) and its conclusion by Council Decision (EU) 2017/1913 (5). (4) In accordance with Annex V to the Agreement, the Union amended Regulation (EU) No 1354/2011 by Commission Implementing Regulation (EU) 2018/562 (6). The amendment increased the quantities of the pre-existing duty-free quotas for Iceland for sheepmeat and goatmeat, falling within tariff headings 0204 and 0210, and furthermore opened an annual Union duty-free quota for processed sheepmeat falling within subheading 1602 90. (5) The quantities of the sheepmeat and goatmeat quotas managed under Implementing Regulation (EU) No 1354/2011 are expressed in carcass-weight equivalent, whereas the Agreement provides for the quantities to be expressed in tonnes of products. It is therefore appropriate to provide for the management of the Union tariff quotas which are set out in the Agreement in a separate Regulation to be adopted, in order to ensure a smooth quota management pursuant to Regulation (EU) No 952/2013 of the European Parliament and of the Council (7). As a consequence, those tariff quotas should be simultaneously removed from Implementing Regulation (EU) No 1354/2011 based on Regulation (EU) No 1308/2013. (6) It is therefore necessary to amend Implementing Regulation (EU) No 1354/2011 accordingly. (7) The new Regulation opening the import tariff quotas for sheepmeat and goatmeat and processed sheepmeat originating in Iceland adopted pursuant to Regulation (EU) No 952/2013 will apply from 1 September 2018. Therefore, the corresponding amendments to Implementing Regulation (EU) No 1354/2011 should apply from the same date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1354/2011 is amended as follows: (1) in Article 3(2), point (e) is deleted; (2) the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2018. For the Commission, On behalf of the President, GÃ ¼nther OETTINGER Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 1354/2011 of 20 December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat (OJ L 338, 21.12.2011, p. 36). (3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (4) Council Decision (EU) 2016/2087 of 14 November 2016 on the signing, on behalf of the European Union, of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 324, 30.11.2016, p. 1). (5) Council Decision (EU) 2017/1913 of 9 October 2017 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (OJ L 274, 24.10.2017, p. 57). (6) Commission Implementing Regulation (EU) 2018/562 of 9 April 2018 amending Implementing Regulation (EU) No 1354/2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat (OJ L 94, 12.4.2018, p. 4). (7) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). ANNEX ANNEX SHEEPMEAT AND GOATMEAT (in tonnes (t) of carcass weight equivalent) UNION TARIFF QUOTAS CN codes Ad valorem  duty (%) Specific duty EUR/100 kg Order number under first-come first-served  Origin Annual volume in tonnes of carcass weight equivalent Live animals (Coefficient = 0,47) Boneless lamb (1) (Coefficient = 1,67) Boneless mutton/sheep (2) (Coefficient = 1,81) Bone-in and carcasses (Coefficient = 1,00) 0204 Zero Zero  09.2101 09.2102 09.2011 Argentina 23 000  09.2105 09.2106 09.2012 Australia 19 186  09.2109 09.2110 09.2013 New Zealand 228 254  09.2111 09.2112 09.2014 Uruguay 5 800  09.2115 09.2116 09.1922 Chile (3) 8 000  09.2121 09.2122 09.0781 Norway 300  09.2125 09.2126 09.0693 Greenland 100  09.2129 09.2130 09.0690 Faeroes 20  09.2131 09.2132 09.0227 Turkey 200  09.2171 09.2175 09.2015 Others (4) 200  09.2178 09.2179 09.2016 Erga omnes (5) 200 0104 10 30 0104 10 80 0104 20 90 10 Zero 09.2181   09.2019 Erga omnes (5) 92 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Tariff quota for Chile increases by 200 t per annum. (4) Others  shall refer to all WTO members, excluding Argentina, Australia, New Zealand, Uruguay, Chile, Greenland and Iceland. (5) Erga omnes  shall refer to all origins including the countries mentioned in the current table.